Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Holshouser on July 13, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
Claim 25 is cancelled by this amendment.
10.	A combustor for a gas turbine engine, the combustor comprising:
a combustion chamber;
a hood chamber separated from the combustion chamber by a bulkhead, the bulkhead comprising at least one opening extending between the hood chamber and the combustion chamber;
a fuel injector extending through the at least one opening, the fuel injector comprising a fuel injector body including an outer radial surface and a tip surface which intersects the outer radial surface, the tip surface located at a downstream end of the fuel injector, the fuel injector further comprising a primary fuel passage comprising a primary fuel outlet located in a center of the tip surface within the combustion chamber, the fuel injector further comprising a secondary fuel passage comprising a plurality of secondary fuel outlets located within the hood chamber, at least a portion of the secondary fuel passage being annular and radially outside of the primary fuel passage, the primary fuel passage configured to inject a hydrogen-based primary fuel directly into the combustion chamber and the secondary fuel passage configured to inject a secondary fuel, different than the hydrogen-based primary fuel, into the combustion chamber; and
a swirler extending through the at least one opening and located radially outside of the fuel injector with respect to a fuel injector center axis, the swirler extending from a first axial end to a second axial end, the first axial end spaced upstream of the at least one opening and the second axial end spaced downstream of the at least one opening, the second axial end defining a swirler exit plane;
wherein the tip surface extends along the swirler exit plane.
16.	The combustor of claim 10, wherein the tip surface extends along the 
20.	A combustor for a gas turbine engine, the combustor comprising:
a combustion chamber;
a hood chamber separated from the combustion chamber by a bulkhead, the bulkhead comprising at least one opening extending between the hood chamber and the combustion chamber;
a swirler extending through the at least one opening, the swirler extending from a first axial end to a second axial end, the first axial end spaced upstream of the at least one opening and the second axial end spaced downstream of the at least one opening, the second axial end defining a swirler exit plane at a downstream end of the swirler; and
a fuel injector extending through the swirler, the fuel injector comprising a fuel injector body including an outer radial surface and a tip surface which intersects the outer radial surface,  the tip surface located at or downstream of the swirler exit plane, the tip surface extending substantially parallel to the swirler exit plane, the fuel injector comprising:
a primary fuel passage comprising a primary fuel outlet located within the combustion chamber, the primary fuel outlet located in a radial center of the tip surface with respect to a fuel injector center axis;
a secondary fuel passage comprising a plurality of secondary fuel outlets located within the hood chamber, the primary fuel passage configured to inject a hydrogen-based primary fuel directly into the combustion chamber and the secondary fuel passage configured to inject a secondary fuel, different than the hydrogen-based primary fuel, into the combustion chamber; and
a cooling air passage comprising a plurality of air outlets located in the tip surface radially outside of the primary fuel outlet with respect to the fuel injector center axis;
wherein the fuel injector includes an annular air gap disposed within the fuel injector body between the primary fuel passage and the cooling air passage.
26.	The combustor of claim [[25]] 20, wherein the annular air gap is enclosed by the fuel injector body and the annular air gap is radially spaced from the primary fuel passage and the cooling air passage by the fuel injector body.
27.	A combustor for a gas turbine engine, the combustor comprising:
a combustion chamber;
a hood chamber separated from the combustion chamber by a bulkhead, the bulkhead comprising at least one opening extending between the hood chamber and the combustion chamber;
a swirler extending through the at least one opening and located radially outside of the fuel injector with respect to a fuel injector center axis, the swirler extending from a first axial end to a second axial end, the first axial end located upstream of the at least one opening and the second axial end located at or downstream of the at least one opening, the second axial end defining a swirler opening and a swirler exit plane, the swirler opening having a first diameter; and
a fuel injector extending through the at least one opening, the fuel injector comprising a fuel injector body including an outer radial surface and a tip surface which intersects the outer radial surface, the tip surface located at a downstream end of the fuel injector, the tip surface extending along the swirler exit plane, the tip surface having a second diameter which is greater than forty percent of the first diameter, the fuel injector further comprising a primary fuel passage comprising a primary fuel outlet located in the tip surface, the fuel injector further comprising a secondary fuel passage comprising a plurality of secondary fuel outlets located within the hood chamber, at least a portion of the secondary fuel passage being annular and radially outside of the primary fuel passage, the primary fuel passage configured to inject a hydrogen-based primary fuel directly into the combustion chamber and the secondary fuel passage configured to inject a secondary fuel, different than the hydrogen-based primary fuel, into the combustion chamber.
29. (Currently Amended)	The combustor of claim 27, wherein the tip surface extends along the swirler exit plane from the primary fuel outlet to the outer radial surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741